       Case 2:21-cv-01439-SRB Document 1 Filed 08/19/21 Page 1 of 12




 1   Lance C. Venable (AZ Bar #017074)
     Law Office of Lance C. Venable, PLLC.
 2   4939 West Ray Rd.
     Suite 4-219
 3
     Tel: 602-730-1422
 4   Email: docketing@venableiplaw.com
     Attorneys for Plaintiff
 5
 6
 7                         UNITED STATES DISTRICT COURT
 8                                DISTRICT OF ARIZONA
 9
10
     Ginger Price DDS, LLC, an Arizona               Case No.:
11
     limited liability company
12                                                   Complaint for Quiet Title Judgment
            Plaintiff,
13
                          vs.
14
15   Martin Giniger & Company, Inc., a
     Florida corporation; Dr. Martin
16   Giniger, an individual; and Total Clean
     Holdings, LLC a Delaware limited
17   liability company
18          Defendants.
19
20
21          Plaintiff, Ginger Price DDS, LLC (“Price DDS”), for its Complaint against the
22   defendants alleges as follows:
23
24                              The Parties and Related Entities
25          1.     Plaintiff Ginger Price DDS, LLC (“Price DDS”) is an Arizona
26   professional limited liability company with its principal address located in Phoenix,
27   Arizona.
28



                                               -1-
       Case 2:21-cv-01439-SRB Document 1 Filed 08/19/21 Page 2 of 12




 1          2.     EWC & Associates, LLC (“EWC”) is an Arizona limited liability
 2   company with its principal business address located in Phoenix, Arizona. EWC and
 3   Price DDS are owned by Dr. Ginger Price (“Dr. Price”), an individual whose principal
 4   home is in Phoenix, Arizona.
 5          3.     On information and belief, Defendant Total Clean Holdings, LLC
 6   (“Total Clean”) is a Delaware limited liability company with its principal place of
 7   business located in New York, New York.
 8          4.     Defendant Dr. Martin Giniger (“Dr. Giniger”) is an individual whose
 9   principal home address is in Boca Raton, Florida.
10          5.     Defendant Martin Giniger & Company, Inc. (“Giniger Company”), is a
11   Florida corporation having a principal business location in Boca Raton, Florida.
12
13                                      Jurisdiction and Venue
14          6.     This Court has subject matter jurisdiction under 28 U.S.C. § 1332
15   because complete diversity exists and the amount in controversy exceeds $75,000
16   exclusive of interest and costs.
17          7.     This Court may enter the declaratory relief sought because this case
18   presents an actual controversy and is within this Court’s jurisdiction under 28 U.S.C.
19   §§ 2201 and 2202.
20          8.     Venue is proper in this judicial district under 28 U.S.C. § 1391(a)
21   because Price DDS, EWC, and Dr. Price are all residents of this judicial district.
22   Additionally, a substantial part of the events or omissions giving rise to the claims
23   occurred within this judicial district.
24
25                                        Background Facts
26          9.     Dr. Price is a licensed dentist and has practiced dentistry since 1983.
27
28



                                                 -2-
         Case 2:21-cv-01439-SRB Document 1 Filed 08/19/21 Page 3 of 12




 1            10.      In 2015, Dr. Price started a business whose principal purpose was to
 2   develop, market, and sell new dental hygiene products including coconut oil-based
 3   toothpastes and mouthwashes.
 4            11.      In 2015, while developing the coconut oil-based products, Dr. Price
 5   sought the assistance of Dr. Giniger as a third-party consultant to collaborate on
 6   developing the formula.
 7            12.      In particular, Dr. Price chose Dr. Giniger based on his background and
 8   expertise in chemistry to utilize Dr. Price’s expertise in dental hygiene and hygiene
 9   products and Dr. Giniger’s chemistry expertise.
10            13.      After some initial discussions, Dr. Giniger flew to Phoenix, Arizona,
11   and met with Dr. Price to discuss if the parties had mutual interest in establishing a
12   business relationship.
13            14.      During the meeting, Dr. Giniger agreed to work with Dr. Price to
14   develop the coconut oil-based formulas for toothpastes and mouthwashes.
15            15.      Through their respective business entities (Price DDS and Giniger
16   Company), Dr. Price and Dr. Giniger negotiated a Consulting and Royalty Agreement
17   (“the Agreement”). The parties executed the Agreement on June 23, 2015.1
18            16.      The key terms in the Agreement included the following:
19                  a. Dr. Giniger, through Giniger Company, was to provide consulting as an
20                     independent contractor to Price DDS on product formulations;
21                  b. The Agreement’s term was to conclude on June 23, 2018, but could be
22                     extended by mutual written agreement between the parties;
23                  c. Price DDS would pay Giniger Company a 2.0% quarterly royalty based
24                     on the gross sales of any product developed or derived, and sold
25                     resulting from the Agreement;
26
27
28
     1
         A copy of the Agreement is attached as Exhibit A to this Complaint.


                                                   -3-
       Case 2:21-cv-01439-SRB Document 1 Filed 08/19/21 Page 4 of 12




 1                d. All intellectual property and related materials (“the Intellectual
 2                   Property”) including any related work in progress that is developed
 3                   or produced under the Agreement, will be Price DDS’ sole property
 4                   without restriction in any manner;
 5                e. Giniger Company cannot use the Intellectual Property for any purpose
 6                   other than that contracted for in the Agreement except with Price DDS’s
 7                   written consent; and
 8                f. Giniger Company is responsible for any damages resulting from the
 9                   unauthorized use of the Intellectual Property;
10          17.      On August 10, 2015, Dr. Price formed EWC as a holding company for
11   intellectual property that Price DDS would utilize.
12          18.      Over the course of several months, the parties collaborated and
13   developed a coconut oil-based toothpaste product.
14          19.      In 2017, Dr. Giniger informed Dr. Price that he had a new ingredient
15   comprised of bleached or white charcoal that he suggested they should incorporate
16   into the toothpaste.
17          20.      Over the course of several months, the parties collaborated and
18   developed a coconut oil and white coconut shell activated charcoal-based toothpaste
19   product.
20          21.      On March 1, 2018, EWC filed a provisional patent application (U.S.
21   Ser. No. 62/637,208) (“the ‘208 Application) with the U.S. Patent and Trademark
22   Office.
23          22.      The ‘208 Application listed Dr. Price and Dr. Giniger as the co-
24   inventors of the invention disclosed in the ‘208 Application.
25          23.      Concurrently with the filing the ‘208 Application, Giniger executed an
26   assignment agreement that assigned all his rights in the invention disclosed in the
27   ‘208 Application to EWC.
28



                                                 -4-
       Case 2:21-cv-01439-SRB Document 1 Filed 08/19/21 Page 5 of 12




 1            24.   On February 25, 2019, EWC filed a non-provisional patent application
 2   (U.S. Ser. No. 16/284,652) (“the ‘652 Application”). The ‘652 Application claimed
 3   priority to the ’208 application.
 4            25.   As with the ‘208 Application, the ‘652 Application listed Dr. Price and
 5   Dr. Giniger as the co-inventors of the invention disclosed in the ‘652 Application.
 6            26.   Concurrently with the filing the ‘652 Application, Giniger executed an
 7   assignment agreement that assigned all his rights in the invention disclosed in the
 8   ‘652 Application to EWC
 9            27.   The ‘652 Application issued as a U.S. Patent on February 23, 2021, as
10   U.S. Patent No. 10,925,828 (“the ‘828 Patent”).
11            28.   During the same time the parties were collaborating and developing the
12   coconut, white-charcoal-based toothpaste formula (June 2015 to February 2018), Dr.
13   Giniger was developing a white charcoal-based toothpaste that is derived from birch
14   trees.
15            29.   At no time did Dr. Giniger ever inform Dr. Price that he was working on
16   the birch tree white charcoal-based toothpaste formula.
17            30.   On February 13, 2018 – a mere 16 days before Dr. Price and Dr. Giniger
18   filed the ‘208 Application – Dr. Giniger filed a provisional patent application (U.S.
19   Ser. No. 62/630,033) (“the ‘033 Application) with the U.S. Patent and Trademark
20   Office.
21            31.   Dr. Giniger listed himself as the sole inventor of the invention disclosed
22   in the ‘033 Application.
23            32.   That same day, Dr. Giniger executed and filed an assignment of all his
24   rights as an inventor to Defendant Total Clean.
25            33.   At no time did Dr. Giniger or Total Clean ever inform Dr. Price that Dr.
26   Giniger had filed the ‘033 Application or assigned his rights Total Clean.
27
28



                                                -5-
       Case 2:21-cv-01439-SRB Document 1 Filed 08/19/21 Page 6 of 12




 1            34.   On December 12, 2018, Total Clean filed a non-provisional patent
 2   application (U.S. Ser. No. 16,217,401) (“the ‘401 Application”). The ‘401
 3   Application claimed priority to the ‘033 Application.
 4            35.   As with the ‘033 Application, the ‘401 Application listed Dr. Giniger as
 5   the sole inventor of the invention disclosed in the ‘401 Application.
 6            36.   That same day, Dr. Giniger executed and filed an assignment of all his
 7   rights in the ‘401 Application as an inventor to Defendant Total Clean.
 8            37.   At no time did Dr. Giniger or Total Clean ever inform Dr. Price that Dr.
 9   Giniger and Total Clean had filed the ‘401 Application or assigned his rights Total
10   Clean.
11            38.   The ‘401 Application issued as a U.S. Patent on May 19, 2020, as U.S.
12   Patent No. 10,653,596 (“the ‘596 Patent”).
13            39.   The ‘596 patent lists Dr. Giniger as a single inventor of the claimed
14   invention.
15            40.   Total Clean is listed as the entity who currently owns U.S. Patent No.
16   the ‘596 patent.
17            41.   At no time did Dr. Giniger or Total Clean ever inform Dr. Price that the
18   ‘596 Patent issued.
19            42.   In October 2020, Total Clean contacted Dr. Price and notified her that
20   Price DDS’ sales of coconut, white charcoal-based toothpastes infringed at least one
21   claim of the ‘596 Patent.
22            43.   This was the first time that Dr. Price learned of the ‘596 Patent and Dr.
23   Giniger’s covert efforts to develop derivative white charcoal-based toothpaste
24   products and secure patent rights in those products.
25            44.   On April 5, 2021, Dr. Giniger acknowledged that the white charcoal
26   toothpaste that he and Dr. Price collaborated on, regardless of whether it includes
27   white charcoal that is made from either coconut shells or birch trees, is still a white
28   charcoal-based toothpaste simply of different origins.



                                                -6-
       Case 2:21-cv-01439-SRB Document 1 Filed 08/19/21 Page 7 of 12




 1
 2                                            COUNT I
 3     DECLARATORY JUDGMENT TO QUIET TITLE OF THE ‘596 PATENT
 4          45.       Plaintiffs incorporate paragraphs 1-44 by reference as if they were fully
 5   stated herein.
 6          46.       An actual controversy exists between Price DDS on the one hand and
 7   Total Clean, Giniger Company, and Dr. Giniger on the other with respect to the ‘596
 8   Patent in that Price DDS contends, and Total Clean and Dr. Giniger deny, that Price
 9   DDS is the sole and rightful owner of the ‘596 patent, and that Total Clean is required
10   to assign any rights or claimed rights it did in the ‘596 Patent to EWC. Moreover,
11   Total Clean and Dr. Giniger may contend, in which case Price DDS denies, that Total
12   Clean has an ownership interest in the ‘596 Patent.
13          47.       Paragraph 14 of the Agreement required Dr. Giniger and Giniger
14   Company to assign all rights to any products Dr. Giniger collaborated on with Dr.
15   Price, or any related work in progress that Dr. Giniger developed or produced.
16          48.       Paragraph 7 of the Agreement also required Dr. Giniger to provide Dr.
17   Price or Price DDS a report of any product or derivative products’ sales and returns.
18          49.       Dr. Giniger developed a white charcoal-based toothpaste derived from
19   birch trees while simultaneously collaborating with Dr. Price and developing a white
20   charcoal-based toothpaste derived from coconuts.
21          50.       Dr. Giniger never informed Dr. Price that he was covertly working on
22   the separate project, which was by his own admission, a derivative product that was
23   subject to the terms of the Agreement.
24          51.       Dr. Giniger never informed Dr. Price that he covertly filed the ‘208
25   Application or the ‘033 Application, nor did he inform Dr. Price that the ‘596 Patent
26   had issued.
27          52.       Dr. Giniger never informed Dr. Price that he covertly listed only himself
28   as the inventor of the Giniger patent applications.



                                                  -7-
       Case 2:21-cv-01439-SRB Document 1 Filed 08/19/21 Page 8 of 12




 1             53.   Dr. Giniger never informed Dr. Price that he covertly worked with Total
 2   Clean regarding the birch tree, white charcoal-based toothpaste while simultaneously
 3   working with Dr. Price during the collaboration of their coconut white charcoal-based
 4   toothpaste.
 5             54.   Dr. Giniger never informed Dr. Price that he assigned his rights in the
 6   invention to Total Clean for the ‘208 and ‘033 Applications.
 7             55.   Neither Dr. Giniger, nor Total Clean ever notified Dr. Price of any of
 8   the ongoing relationship the Dr. Giniger and Total Clean had while collaborating with
 9   Dr. Price under the Agreement.
10             56.   Because the birch tree white charcoal-based toothpaste is a derivative
11   product and is undoubtedly related to the work that was in progress between Dr.
12   Giniger and Dr. Price during the term of the Agreement, Price DDS is the rightful
13   owner of all right, title, and interest in the ‘208 and ‘033 Applications and the ‘596
14   Patent.
15             57.   When Dr. Giniger filed the ‘208 and ‘033 Applications, he was under a
16   common law obligation to assign to Price DDS all intellectual property developed for
17   the invention disclosed in the Applications.
18             58.   Dr. Giniger violated his obligation under the Agreement to assign to
19   Price DDS the intellectual property developed during the term of the Agreement.
20             59.   Dr. Giniger’s actions have damaged Price DDS and Dr. Price and will
21   continue to damage them unless the cloud over title to their intellectual property is
22   removed and Total Clean, as the unlawful assignee, is specifically compelled to
23   comply with the obligations originally required by Dr. Giniger to assign the rights in
24   the ‘208 and ‘033 Applications to Price DDS.
25             60.   Price DDS is entitled to a declaration as between it and Total Clean that
26   Price DDS is the sole legal and equitable owner of the ‘596 Patent, that Total Clean
27   has no ownership interest in the ‘596 Patent and to an order that Total Clean execute
28



                                                 -8-
       Case 2:21-cv-01439-SRB Document 1 Filed 08/19/21 Page 9 of 12




 1   any necessary documents to formally confirm Price DDS’ ownership and to remove
 2   the cloud on Price DDS’ ownership created by Dr. Giniger’s failure to do so.
 3             61.    Price DDS is further entitled to a declaration that as between it and
 4   Total Clean that Price DDS is the sole legal and equitable owner of any intellectual
 5   property developed during the term of the Agreement.
 6
                                              COUNT II
 7
                                    BREACH OF CONTRACT
 8
               62.    Plaintiffs incorporate paragraphs 1-61 by reference as if they were fully
 9
     stated herein.
10
               63.    Under the Agreement, Dr. Giniger and Giniger Company is required to
11
     assign to Price DDS any interest they claimed to have in the ‘208 and ‘033
12
     Applications, and the ‘596 Patent.
13
               64.    Dr. Giniger and Giniger Company have breached their obligations under
14
     the Agreement to assign to Price DDS any interest they claim to have in the ‘596
15
     Patent.
16
               65.    Price DDS has performed or been excused from performing all of its
17
     obligations under the Agreement.
18
               66.    As a direct and proximate result of Dr. Giniger’s and Giniger
19
     Company’s breaches, Price DDS has suffered damages exceeding $75,000 exclusive
20
     of interest and costs. Price DDS will provide the full amount of the damages when it
21
     can more fully ascertain or prove them.
22
23
                                             COUNT III
24
                                   SPECIFIC PERFORMANCE
25
               67.    Plaintiffs incorporate paragraphs 1-66 by reference as if they were fully
26
     stated herein.
27
28



                                                  -9-
      Case 2:21-cv-01439-SRB Document 1 Filed 08/19/21 Page 10 of 12




 1          68.       Price DDS has no adequate remedy at law and is therefore entitled to an
 2   order requiring that Total Clean specifically perform its obligation to assign its rights
 3   or claimed rights in the ‘596 Patent to Price DDS under the Agreement and Florida
 4   common law.
 5
                                             COUNT IV
 6
                                       INJUNCTIVE RELIEF
 7
            69.       Plaintiffs incorporate paragraphs 1-68 by reference as if they were fully
 8
     stated herein.
 9
            70.       On information and belief, Total Clean alleges that it has, or shortly
10
     will, take steps to grant to one or more third parties purported license rights involving
11
     the technology and intellectual property that Price DDS owns.
12
            71.       Unless the Court enters a preliminary and permanent injunction
13
     preventing any unauthorized conduct by Total Clean, Price DDS will suffer
14
     irreparable harm in that:
15
                  a. pecuniary compensation would not be adequate,
16
                  b. it would be extremely difficult to ascertain the amount of compensation
17
                      which would afford adequate relief; and
18
                  c. restraint is necessary to prevent a multiplicity of judicial proceedings.
19
            72.       Accordingly, Price DDS requests that the Court issue a preliminary and
20
     permanent injunction as hereinafter set forth.
21
22
                                      PRAYER FOR RELIEF
23
            A.        For a declaration that Price DDS is the sole legal and equitable owner of
24
     the ‘596 Patent;
25
            B.        For a declaration that Total Clean and Dr. Giniger have an obligation to
26
     assign to Price DDS all rights or claimed rights to any intellectual property Dr.
27
28



                                                  -10-
      Case 2:21-cv-01439-SRB Document 1 Filed 08/19/21 Page 11 of 12




 1   Giniger may have developed in the course of his contractual relationship under the
 2   Agreement with Price DDS;
 3          C.     For an order compelling Total Clean to specifically perform its
 4   obligations to assign to Price DDS all rights or claimed rights to intellectual property,
 5   including the ‘596 Patent;
 6          D.     For a preliminary and permanent injunction:
 7                 a. requiring Total Clean and Dr. Giniger, and all those acting in concert
 8                     with them to assign to Price DDS all rights to intellectual property
 9                     developed or claimed to have been developed by Dr. Giniger in the
10                     course of his contractual relationship under the Agreement with
11                     Price DDS;
12                 b. from Total Clean taking any steps whatsoever purporting to license
13                     or grant other rights to third parties in Price DDS’ intellectual
14                     property, including but not limited to the ‘596 Patent; and
15                 c. engaging in any conduct that would convey or tend to convey to
16                     third parties that Total Clean has any ownership interest in the ‘596
17                     patent, or that it or Dr. Giniger has any rights in any other
18                     intellectual property developed in the course of Dr. Giniger’s
19                     contractual relationship under the Agreement with Price DDS or Dr.
20                     Price.
21          E.     For compensatory damages in excess of $75,000 according to proof;
22          F.     For pre-judgment interest on all compensatory damages;
23          G.     For its costs incurred in connection with this action; and;
24          H.     For such other and further relief as the Court deems proper
25
26
27
28



                                                -11-
     Case 2:21-cv-01439-SRB Document 1 Filed 08/19/21 Page 12 of 12



               Dated this 18th day of August 2021
 1
 2
                                           Law Office of Lance C. Venable, PLLC
 3
 4
                                            By     /s/Lance C. Venable
 5                                               Lance C. Venable SBN 017074
 6                                               4939 West Ray Rd.
                                                 Suite 4-219
 7                                               Tel: 602-730-1422
                                                 Email: docketing@venableiplaw.com
 8                                               Attorneys for Plaintiff
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                         -12-
